Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/07/2022 has been entered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 34 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsukada et al. [US PGPUB 20150207050] (hereinafter Tsukada).

Regarding claim 34, Tsukada teaches a pixel comprising:
a first light-emitting semiconductor chip (14, Para 26) having a first upper chip side (surface in contact with material 17 and 18, Fig. 1); and
a first lead-frame section (13 or lead-frame 11/13; Fig. 1) having a first upper side (center portion of material 13 in contact with LED 14 and material 16, Fig. 1), a first contacting protrusion (left portion of material 13 extending to contact material 11) and a second contacting protrusion (right portion of material 13 extending to contact material 11),
wherein the first contacting protrusion and the second contacting protrusion extend from the first upper side (Fig. 1),
wherein the first light-emitting semiconductor chip is embedded in an electrically insulating material (16, Para 27) such that the first upper side is covered by the electrically insulating material (Fig. 1) and the first upper chip side and the contacting protrusions are exposed (Fig. 1),
wherein a first chip contact (15, Para 26) of the first light-emitting semiconductor chip is connected with a first conductive path (17, Para 27, Fig. 1) along a first direction (Fig. 1), and
wherein the first conductive path is arranged on top of the electrically insulating material (Fig. 1).


Allowable Subject Matter
Claims 16, 19-33 are allowed.
Claim 35-37 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISMAIL A MUSE whose telephone number is (571)272-1470. The examiner can normally be reached Monday - Friday 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on (303)297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ISMAIL A MUSE/            Primary Examiner, Art Unit 2819